Citation Nr: 1600823	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-28 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals, injury to the right medial malleolus with soft tissue calcification and traumatic arthritis (right ankle disability).

2.  Entitlement to a total disability rating based on individual employability due to
service connected disability (TDIU). 

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected status post right bunion repair surgery (right foot disability).

(The issue of whether the withholding and payment of agent fees to R. Lemley was proper is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from September 1984 to February 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in August 2010.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Subsequently, in January 2011, the Board remanded the Veteran's appeal for further development.  At the same time, the Board found that the Veteran had raised a claim for a TDIU at the August 2010 hearing and remanded that issue for the RO to develop and adjudicate as part of the Veteran's appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

Thereafter, in a September 2011 rating decision, service connection was granted for status post union repair surgery, residual numbness, which constituted a complete grant of the benefits sought on appeal as to the Veteran's claim for service connection for right foot plantar warts.  A noncompensable disability rating was assigned effective July 15, 2008.  In May 2012, the Veteran filed a notice of disagreement with the denial of a compensable disability rating for the right foot disability.  A Statement of the Case has not been issued.

Additionally, in a January 2012 rating decision, the RO denied entitlement to a TDIU.  A Supplemental Statement of the Case was issued in March 2012 as to the claims for an increased disability rating for the right ankle disability and for a TDIU and these claims were returned to the Board.

In April 2013, the Board again remanded the Veteran's claims for additional development.  In addition, the claim for an initial compensable disability rating for the now service-connected right foot disability was remanded for the issuance of a Statement of the Case.

Thereafter, in an April 2014 rating decision, a 10 percent disability rating was awarded for the right foot disability effective July 15, 2008, the date of service connection.  In addition, the denials of a disability rating in excess of 10 percent for the right ankle disability and of a TDIU were continued in Supplemental Statements of the Case issued in May 2014, July 2014, August 2014 and April 2015.

As to the claims presently on appeal, the Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claims without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board further notes that, in June 2015, the Veteran filed a claim for service connection for depression and a bilateral knee disorder as secondary to his service-connected right foot disability.  In an October 2015 rating decision, the RO denied service connection for a psychiatric disorder, right knee osteoarthritis, and left knee osteoarthritis.  The Veteran so far has not expressed disagreement with that decision and, therefore, the Board has no jurisdiction over those issues.

The issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected right foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As of January 22, 2015, but not earlier, the evidence demonstrates the Veteran's right ankle disability is more productive of marked, rather than moderate, limitation of motion.

2.  The Veteran's right ankle disability is not productive of an exception or unusual disability picture.

3.  None of the Veteran's service-connected disabilities are rated individually as at least 40 percent disabling and the combined disability rating for all his service-connected disabilities is not 70 percent or greater.

4.  The Veteran's service-connected disabilities do not preclude him from obtaining or sustaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria are met for a disability rating of no more than 20 percent for the service-connected right ankle disability as of January 22, 2015, but not earlier.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5271 (2015).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For a claim seeking increased compensation for an already service-connected disability (which includes a claim for a TDIU), 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that he/she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment in order to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  The notice provided does not need to be veteran specific.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277,  1277 (Fed. Cir. 2009) ("Vazquez-Flores II").

In this case, notice was sent to the Veteran in August 2008, prior to the initial adjudication of his claim for an increased disability rating for his service-connected right ankle disability.  In addition, prior to the initial adjudication of his TDIU claim, notice was provided to the Veteran in March 2011.  These notices informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was further advised that should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  He was also advised on what evidence and/or information is necessary to establish entitlement to an effective date should benefits be granted.  Id., see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).   The Board finds, therefore, that adequate notice was provided to the Veteran related to his claims.

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the Veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence.  Neither the Veteran nor his representative has claimed otherwise.

The duty to assist also includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded VA examinations in September 2008, February 2011, November 2011 and January 2015.  Significantly, the Board observes that he does not report that the condition has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Furthermore, the reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor his representative has contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Increased Disability Rating for Right Ankle Disability

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's right ankle disability has been evaluated under Diagnostic Code 5271, which evaluates limitation of motion of the ankle.  An ankle with moderate limited motion warrants a 10 percent evaluation, and an ankle with marked limited motion warrants a maximum 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  In order to warrant the assignment of a 30 percent disability evaluation, there would have to be ankle ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  Normal range of motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.  

In evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  As regards the joints, factors to be evaluated include more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The Veteran contends that his right ankle disability warrants a disability rating higher than 10 percent because he has deformity of his right ankle and various pains that affect his ability to stand and walk and, therefore, his ability to work.  See August 2009 VA Form 9.  At the August 2010 hearing, the Veteran testified that he cannot stand over 15 minutes and cannot walk 20 or 30 yards without resting.  The Veteran further testified that, because he is unable to stand for long periods of time, he is unable to perform his past employment as a cook.  However, it appears that these limitations and the effects they had on the Veteran's employment as a cook were not only due to the service-connected right ankle disability but also due to bunions on his feet for which he had surgery for in 2008 (for which he was not service-connected at the time of the hearing but was seeking service connection for the right foot).  Specifically relating to the right ankle, he testified that he gets occasional swelling in the ankle and some days he cannot move it.  He also stated that the ankle is not stable and that he has very limited movement in it.  It is also painful to put weight on and to walk on.  The Veteran's representative argued that the right ankle disability represented a more marked limitation as opposed to the moderate limitation for which he is currently rated.  

VA treatment records are silent for any complaints or treatment relating to the right ankle until December 2011 when the Veteran sustained an inversion sprain with probable tear of the fibular ligament when he fell through a hole going down some stairs.  This injury was initially treated with a Bledsoe boot and physical therapy, and then with an ankle brace.  A Physical Therapy note from December 15, 2011, shows range of motion was limited to neutral in dorsiflexion and 25 degrees in plantar flexion; however, on January 5, 2012, he had only slightly limited dorsiflexion with pain at end range and it was noted his ankle sprain was resolving.  A February 2012 Primary Care note also indicates the ankle was much improved and the Veteran was walking regularly with a cane (which notably he has used since a stroke in 2010).  In May 2012, however, the Veteran was seen for consultation in Podiatry and reported that, since the fall, he has had swelling of the ankle and his pain level was averaging an 8 out of 10 where before it was about a 5 out of 10.  He was wearing a lace-up brace.  On examination, he had pain to the anterior talofibular ligament and the posterior talar posterior process but ankle and subtalar range of motion was noted to be within normal limits.  The assessment was lateral ankle instability, right.  

Subsequent treatment records show continued complaints of increased pain even with the use of an Arizona ankle-fixation orthotic (AFO).  He was reevaluated in Podiatry in June 2014.  Although there was pain with palpation to the right sub talar joint bilaterally, it was also noted that his joints had adequate range of motion.  The assessment was osteoarthritis of the right sub talar joint.  There was no assessment of instability at that time.  

In support of his claim, the Veteran submitted a May 2014 report from a private orthopedist.  According to this report, examination of the right ankle revealed swelling present about the lateral aspect of his right ankle, pain on palpation about the anteriotalofibular ligament and calcaneal fibular ligament, and pain upon inversion of the ankle with and without resistance.  It was also noted that he had an antalgic gait.  Radiographs were taken and noted to demonstrate marked joint narrowing of the talar dome with distal bony lipping/spurs about the dorsal neck of the talus.  It was noted that this accounts for the decrease in range of motion in the sagittal plane with dorsiflexion of the ankle.  Range of motion of the right ankle, however, was not provided.  

In addition, Social Security Administration records document evaluation of the right ankle in July 2010 demonstrating range of motion was limited to 10 degrees of dorsiflexion and 20 degrees of plantar flexion.  Strength was 5/5 on the right.  He complained of chronic pain and stiffness in the right ankle worse with prolonged standing and walking.

In relation to his claim, the Veteran has undergone multiple VA examinations in September 2008, February 2011, November 2011 and January 2015.  At the September 2008 VA examination, the Veteran reported wearing a brace on his ankle at night; having pain, stiffness and giving way of the right ankle; limitations in standing for more than 3 hours and walking over one-quarter of a mile.  On physical examination, his gait was antalgic.  His active range of motion was limited to 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  There was no additional limitation of motion on repetitive use.  He was also noted to have tenderness, painful movement and mild swelling over the posterior to lateral malleolus; however, there was no instability, tendon abnormality or ankylosis.  X-rays were noted to show mild arthritis changes of the tibiotalar joint.  The diagnosis was arthritis of the right ankle.

At the February 2011 VA examination, the Veteran complained of giving way, instability, pain, stiffness and tenderness of the right ankle.  He reported limitations in walking more than a few yards and standing for more than a few minutes.  General joint findings included tenderness, pain at rest, abnormal motion and instability (frequent sprains).  On physical examination, his gait was antalgic.  Range of motion of the right ankle was limited to 15 degrees of dorsiflexion and 30 degrees of plantar flexion.  There was objective evidence of pain on motion and after repetitive use.  There were no additional limitations after three repetitions of range of motion.  There was no objective evidence of ankylosis.  The diagnosis was moderate degenerative joint disease of the right ankle.

On examination in November 2011, range of motion of the right ankle was limited to 20 degrees of plantar flexion and 5 degrees of dorsiflexion.  There was no additional limitation of motion after repetitive use testing; however, functional loss/impairment of the ankle after repetitive use was noted to include less movement than normal and weakened movement.  There was no localized tenderness/pain on palpation of the ankle, no instability and no ankylosis found on examination.  

At the January 2015 VA examination, the Veteran reported functional loss/impairment of the right ankle due to pain and swelling after prolonged walking and standing.  On physical examination, his gait was antalgic.  Range of motion was limited to 5 degrees of dorsiflexion and 10 degrees of plantar flexion.  Pain was noted on examination and caused functional loss.  There were no additional limitations after repetitive use testing.  There was no localized tenderness/pain on palpation of the ankle, no instability and no ankyloses on examination.  Strength was 3/5 but was remarked to be due to pes planus rather than the ankle arthritis.  There was no localized tenderness/pain on palpation of the ankle, no instability and no ankylosis found on examination.  

Based on the foregoing medical evidence, the Board finds that, prior to the January 2015 VA examination, the evidence fails to demonstrate the Veteran's right ankle disability was productive of more than moderate limitation of motion.  Range of motion of the right ankle was mostly limited to approximately 50 percent.  Objectively he had only mild swelling noted and pain on range of motion.  There was no localized tenderness/pain to palpation and no increased functional loss/impairment after repetitive use testing.  

His gait was noted to be antalgic; however, his gait is affected by medical conditions other than just his right ankle disability.  The Veteran also has a history of bilateral foot hallux valgus status post-surgical repair in May 2008 with residual symptomatology, as well as residual weakness in the left lower extremity due to a stroke in 2010.  The Board notes that prior VA examinations conducted in May 1987 and June 1994 on the right ankle did not indicate any change in the Veteran's gait.  Thus, the evidence does not demonstrate a change in gait until after the Veteran underwent surgery in May 2008 for his bilateral hallux valgus.  In addition, the evidence shows that the Veteran's left lower extremity weakness causes him to limp as well and requires he use a cane for ambulation.  From this evidence, it can be inferred that the change in Veteran's gait is more likely due to the problems with his bilateral hallux valgus and left lower extremity weakness than his right ankle disability.

Furthermore, although the Veteran complained of giving way and instability of the right ankle, there was no objective evidence of laxity or abnormality of the tendons.  Furthermore, there was no evidence of decreased strength in the ankle and the Veteran did not complain of weakness.  Finally, although the Veteran reported functional limitations in standing and walking, the Board notes that the evidence demonstrates the Veteran's bilateral hallux valgus status post corrective surgery in May 2008 and the residual symptomatology have a significant impact on the Veteran's ability to stand and walk for prolonged periods.  Thus, the Veteran's reported limitations must be considered with that in mind and as not solely the result of the right ankle disability.  

Thus, the Board disagrees that the Veteran's disability picture is more consistent with marked limitation of motion as proposed by the Veteran's representative at the Board hearing.  Rather, the Board finds that the evidence demonstrates a moderate disability, especially when considering the Veteran's history of other lower extremity problems.  The Board finds it significant that the Veteran did not seek any medical attention for his right ankle disability until he reinjured it in November 2011 even though there is significant treatment for his other lower extremities.  He never even complained of pain in his right ankle to his treating physicians, only to the VA examiners.  Given the contemporaneous treatment records fail to show any complaints relating to the right ankle disability but significant treatment of his bilateral foot problems and the left lower extremity weakness, the Board finds that the probative value of the Veteran's reports at the VA examinations, especially of functional loss related to the right ankle disability, is lessened.  The Board does not find that the Veteran's reports are not credible but it is clear that they include the effects of his other lower extremity medical conditions thus limiting their usefulness in evaluating the sole effects of the right ankle disability.  

The Board finds, however, that the evidence shows a worsening in the Veteran's condition after he sustained the intervening right ankle sprain in December 2011.  Although at the time of this intervening injury there was clearly a temporary worsening of the Veteran's right ankle symptoms, the VA treatment records shows that these worsened symptoms resolved within approximately a month.  In addition, although these medical records show the Veteran complained of increased pain in the ankle since the intervening injury, there is no indication of an actual worsening in the Veteran's range of motion until the January 2015 VA examination, which demonstrated that his range of motion of the right ankle is now limited to approximately 25 percent of normal.  In addition, where the Veteran previously denied flare-ups, he reported flare-ups of pain lasting two to three hours.  Furthermore, the Veteran's reported functional limitations (that prolonged walking and standing causes pain and swelling in the right ankle) appears to be focused solely on the effects of the right ankle and not those caused by his other lower extremity medical conditions.  The Board finds this evidence is more consistent with a disability picture of marked limitation of motion of the right ankle.  A higher disability rating of 30 percent under Diagnostic Code 5270 is not warranted because the evidence does not show there is ankylosis of the right ankle.

Finally, the Board has considered whether referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is warranted.  It is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).   

In the exceptional case, however, to accord justice, where the schedular evaluations are found to be inadequate, the Secretary is authorized to approve, on the basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  Id.  The claimant's entire history is reviewed when making disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). 

The Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate, in other words, whether the disability picture presented in the record is adequately contemplated by the rating schedule.  In doing so, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the Veteran's disability picture does not demonstrate and exceptional or unusual disability picture such that the rating criteria are not adequate to evaluate the disability.  The Veteran's right ankle disability is mostly manifested by pain, limitation of motion and swelling.  The rating criteria, along with consideration of the factors set forth in 38 C.F.R. § 4.45, contemplate these symptoms.  In addition, it is expected that an ankle disability would cause some impairment of walking and standing and that such would cause some occupational impairment so that is not outside what is contemplated by the rating criteria as well.  Consequently, the Board finds that the preponderance of the evidence is against referral for consideration of an extraschedular disability rating.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that a disability rating higher than 10 percent is warranted for the Veteran's right ankle disability prior to January 22, 2015, but a disability rating of 20 percent, but no higher, is warranted thereafter.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  TDIU

At the August 2010 Board hearing, the Veteran testified that his service-connected right ankle disability makes him unable to do his previous employment as a cook because he is unable to stand for long periods of time.  The evidence shows the Veteran has not been employed since May 2008 when he had the surgery on his feet for bilateral hallux valgus.  The Board notes that since the August 2010 Board hearing, service connection has been established for a right foot disability effective in July 2008.  The Veteran has submitted statements that his right foot disability also makes him unable to work due to not being able to stand or walk for prolonged periods.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15 (2008).  

The Veteran is service-connected for only two disabilities - his right ankle disability and his right foot disability.  The right ankle disability has been evaluated as 10 percent disabling effective in July 2008.  Pursuant to this decision, a 20 percent disability rating has been found to be warranted as of January 22, 2015.  In addition, the Veteran's right foot disability is currently evaluated as 10 percent disabling effective in July 2008.  His combined disability rating is 20 percent effective in July 2008.  Taking into consideration the increase awarded by this decision for the right ankle disability, the Veteran's combined disability rating as of January 22, 2015, will be 30 percent.  Thus, he does not meet the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) because he does not have one disability rated at least 40 percent with a combined disability rating of at least 70 percent.  

However, if the evidence still shows that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disabilities, then 38 C.F.R. § 4.16(b) provides for referral for consideration of an extraschedular TDIU.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In the present case, the evidence does not demonstrate that the Veteran's service-connected disabilities related to his right ankle and right foot solely preclude him from being employed.  The Board notes that the Veteran has a high school diploma.  His past employment since 1994 included jobs as a cook, as a supervisor at a grocery store, in pest control and in grocery store warehouses, essentially jobs of an unskilled or semi-skilled nature.  His last employment was as a cook for a local hospital, which position he lost after he was unable to return to work after having surgery on his feet for bilateral hallux valgus in May 2008.  He has not worked since and submitted an income history from the Social Security Administration which shows no income was earned by the Veteran after 2008. 

The Veteran has been in receipt of Social Security disability benefits since August 2010.  He was awarded disability benefits primarily for late effects of cerebrovascular disease and secondarily for degenerative joint disease of the right ankle.  The medical evidence obtained from the Social Security Administration demonstrates the Veteran had a stroke in February 2010 that affected his left side.  Since then, he has continued to have left-sided weakness, especially in the left lower extremity requiring him to use a cane for ambulation.  He was also evaluated and assessed to have right ankle post-traumatic arthritis affecting his functioning.  In addition, history noted included bilateral foot surgery and complaints of pain in both feet with prolonged walking and standing.  He was assessed to have sensory neuropathy in both feet although it is unclear whether this condition was considered to affect the Veteran's functioning.  Functionally, he was found to be able to occasionally lift and/or carry 10 pounds; stand and/or walk less than 2 hours requiring a cane for assistance; and sit about 6 hours with normal breaks in a typical workday.  See July 2010 physical examination report by Dr. Watson.  

In January 2012, a medical opinion was obtained specifically as to whether the Veteran's service-connected disabilities relating to the right ankle and the right foot would render him unemployable.  The examiner who conducted VA examinations in November 2011 opined that the Veteran would not be able to perform physical employment, including employment standing on his feet for long periods of time, due to his service-connected disabilities; however, he would be able to perform sedentary employment.  

In addition, in support of his claim, the Veteran submitted a private medical opinion in May 2014 from an orthopedist.  This orthopedist opined that the Veteran cannot tolerate any employment that would require excess standing, lifting, walking, stooping, and lifting of heavy objects, particularly in his trade of being a cook.

Based upon the evidence, the Board finds that it fails to demonstrate that the Veteran is precluded from all employment due to his service-connected disabilities.  Rather the evidence demonstrates he would still be able to perform sedentary employment that does not require him to stand or walk for prolonged periods of time.  This finding is consistent with the Social Security Administration's findings that the Veteran can sit for up to 6 hours in an 8 hours workday and stand and/or walk no more than 2 hours.  The VA examiner's January 2012 opinion is supportive of this finding as well.  Likewise, the private orthopedist medical opinion does not preclude the Veteran from sedentary employment, only physical employment.

The Board acknowledges that the Veteran was found to be disabled by the Social Security Administration at least in part due to his service-connected right ankle disability; however, it appears his primary disabilities causing functional impairment and affecting his ability to work are his stroke residuals, which are not service-connected.  Furthermore, the Board notes that VA is not bound by the findings of disability and/or unemployability made by other agencies, including the Social Security Administration.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, while a Social Security Administration decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) (holding that VA's duty to assist includes obtaining records from Social Security Administration and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA benefits).  Thus, although Social Security Administration's determination is not necessarily dispositive of the Veteran's claim, it is merely evidence that must be considered.  This is especially true when, as in the present case, a nonservice-connected disability also impairs the Veteran's ability to be gainfully employed.  

Thus, the Board finds that, although the Veteran's service-connected disabilities cause some occupational impairment, they do not preclude the Veteran from obtaining and sustaining a substantially gainful occupation.  The fact that the Veteran may be precluded from working in his past previous employment is not dispositive.  Rather he must be precluded from all forms of employment.  His inability to stand or walk for prolonged periods of time, which appears to be the major functional impact caused by his service-connected disabilities, is contemplated in part by the ratings assigned under the rating schedule.  He is not, however, precluded from sitting for a substantial portion of the workday, which would be contemplated in performing sedentary employment.  Therefore, the Board finds that there is nothing in this case to take this out of the norm such that referral for consideration of an extraschedular TDIU is warranted.

After considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that assigned of a TDIU is warranted, to include on an extraschedular basis, as the evidence fails to demonstrate that the Veteran meets with the basic criteria for a TDIU or that his service-connected disabilities alone cause him to be unable to obtain and sustain a substantially gainful occupation.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The claim is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to a disability rating in excess of 10 percent prior to January 22, 2015, for service-connected right ankle disability is denied. 

Entitlement to a disability rating of 20 percent for service-connected right ankle disability is granted effective January 22, 2015, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.


REMAND

As previously noted, the Board previously remanded the Veteran's claim for an initial compensable disability rating for the service-connected right foot disability in April 2013 for the issuance of a Statement of the Case.  Subsequently, in an April 2014 rating decision, a 10 percent disability rating was awarded effective July 15, 2008, the date of the award of service connection for the right foot disability.  To date, however, no Statement of the Case has been issued as instructed by the Board.

The Board notes that the 10 percent disability rating awarded in the April 2014 rating decision was provided using Diagnostic Code 5280 and this is the highest rating provided by this Diagnostic Code.  There are other rating criteria that evaluate foot disabilities, however, that provide for a higher disability rating.  Moreover, the Veteran may also seek an extraschedular evaluation as well.  Thus, although the 10 percent awarded is the maximum rating allowed under Diagnostic Code 5280, that decision did not grant the maximum benefit under the law, and the Veteran's claim remains in controversy.  See AB v. Brown, 6 Vet. App. 3, 38 (1992).

Thus, the Veteran's appeal is still pending and remand is again warranted to provide him with a Statement of the Case, although the issue should be restated to reflect the current evaluation of the right foot disability.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial disability rating in excess of 10 percent for the service-connected right foot disability.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, this claim should be returned to the Board for further appellate consideration, as appropriate and subject to the current appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


